UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1070



ISAAC HOWARD OAKS,

                                              Plaintiff - Appellant,

          versus


JANET RENO, U. S. Attorney General;
JAMES S. GILMORE, III, Attorney General,
Commonwealth of Virginia; DIRECTOR OF
VETERAN’S ADMINISTRATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-97-237-B)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Howard Oaks, Appellant Pro Se. John Francis Corcoran, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia; Donald Renardo
Ferguson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

complaint in which he sought a service-connected disability pen-

sion. We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Oaks v. Reno, No. CA-97-237-B (W.D. Va.

Dec. 15, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2